Citation Nr: 1804439	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  05-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2006 and February 2008, this matter was remanded for further development.  In September 2006, the Board remanded the case to afford the Veteran a VA examination and to provide him with a proper notification letter.  In February 2008, the Board remanded the case again to obtain a clarifying medical opinion.  In August 2016, the Board vacated its September 2008 decision after it was determined that the Veteran had not been provided a rescheduled hearing prior to the September 2008 Board decision.  The case is once again before the Board as a de novo claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A supplemental statement of the case (SSOC) was issued in May 2008.  Subsequently, relevant lay statements, VA treatment records, and private medical records were associated with the claims file without the issuance of an SSOC.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (the RO) for review and preparation of an SSOC.  38 C.F.R. § 19.37 (2017).  Therefore, an SSOC must be prepared.

VA treatment records to November 2014 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
November 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 2014 to the present.

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

